Citation Nr: 1824161	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In that decision, the RO denied entitlement to service connection for depression.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C. § 5103A(d) (2012). The threshold for finding that symptoms of a disability may be associated with service is low. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran's service treatment records (STRs) are largely silent for any reports of psychiatric symptoms. However, during his physical examination at separation in November 1973 in the Report of Medical History section, the Veteran appears to have checked "yes" in response to the question, "Have you ever had or have you now... depression or excessive worry" and "nervous trouble of any sort?" The positive indicators appear to have been crossed out, with the "no" box checked. The Veteran's DD-214 indicates that the Veteran was not entitled to some ninety-five days of service due to being absent from his organization, station, or duty without proper authority. The Veteran has competently asserted through statements made in conjunction with this claim, that he first experienced symptoms of depression while in service during a period he "went AWOL." In a July 2014 written statement, the Veteran stated that after he was restricted to quarters by his commander, he left his duty station without authorization to see his mother, who had been injured in an automobile accident. After a period away from duty, he returned to Fort Sam Houston, and claims he then saw a psychiatrist. STRs from March 1973 indicate he was treated at Fort Sam Houston for several days, although the records are not entirely legible. These STRs from March not fully legibile, but the Veteran appears to have been treated for a fever and muscle spasms. In a July 2010 statement, the Veteran stated that he had symptoms of depression in service, stemming from financial woes and his mother's health issues. During the same period in service, in July 2010 the Veteran stated that he was unconscious for an extended period while stationed at Fort Polk for basic training. STRs from October 1972 indicate that the Veteran reported having hay fever on his Report of Medical History. The Veteran was administered a Mental Status Evaluation in November 1973, just prior to his discharge, however no accompanying examination notes are of record.

Moreover, the Veteran's statements have indicated that he suffers from persistent or recurrent symptoms of depression, with documented treatment for a variety of depression symptoms dating back to as early as January 2006. While Veterans are not competent to opine as to whether they have a psychiatric disorder, Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"), they are competent to report symptoms. The Veteran's VA treatment records show a diagnosis of major depressive disorder and generalized anxiety disorder in January 2006, with continuing treatment through at least June 2014 by a private provider, who treated him for "generalized anxiety disorder, chronic schizoaffective disorder, and organic brain disorder NOS." Moreover, in February 2006, the Veteran reported to VA examiners that he had no known depression until an incident in the military while his mother was hospitalized and he was unable to get leave to see her. He was diagnosed with paranoid personality disorder and noted to have depression.

As there is competent evidence of manifestations of symptoms of psychiatric symptoms during and since service, a VA examination to determine whether the Veteran has a current psychiatric disability and whether it is related to or had its onset during service is warranted. See McLendon, 20 Vet. App. at 83. 

As the matter is being remanded, any updated VA treatment records should also be obtained. See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding updated VA treatment records.

2. Schedule the Veteran for a VA examination to obtain an opinion from an appropriate healthcare professional to determine the nature and etiology of any diagnosed psychiatric disability. Access to records in the Veteran's claims file should be made available to the examiner for review in connection with his or her opinion.
 
The examiner should opine whether it is as least as likely as not (50 percent probability or more) that any psychiatric disorder had its onset during service or was otherwise causally or etiologically related to service, to include consideration of the Veteran's reports of depression in service and treatment by a military psychiatrist when he was hospitalized after a period away from his duty station.

The examiner should also consider and discuss the Veteran's private and VA treatment records, which show treatment for a variety of diagnosed psychiatric disabilities since at least 2006.

A complete rationale for any opinion expressed must be provided. Lack of record of treatment in service should not be a basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3. After completing the above, and any other development deemed necessary, readjudicate the claim. If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




